Exhibit 10.1

 



Print Name of Investor:_________________________

 

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (“Subscription Agreement”) is being used by Long
Island Iced Tea Corp., a Delaware corporation (the “Company”), for a private
placement (the “Offering”) of shares of common stock, par value $0.0001 per
share (the “Shares”) on the terms contained in this Subscription Agreement.

 

The above-named Investor hereby agrees as follows:

 

The above-named Investor hereby agrees as follows:

 

1.           Subscription for Securities. Investor hereby subscribes for and
agrees to purchase $_________ of Shares of the Company at a purchase price of
$4.00 per share, subject to the terms and conditions set forth in this
Subscription Agreement.

 

2.           Offering and Offering Period. The Shares are being offered in a
private placement in accordance with the terms set forth in this Subscription
Agreement. The Company intends to offer up to 750,000 Shares ($3 million),
including through the conversion of outstanding loans and advances. The
Company’s officers, directors and affiliates shall be entitled to purchase
Shares in the Offering on the same terms as other Investors.

 

3.           Investor Delivery of Documents and Payment. Investor has tendered
to the Company two (2) completed and manually executed copies of this
Subscription Agreement. Simultaneously with submitting this Subscription
Agreement, the Investor is wiring the subscription amount in accordance with the
directions on the cover sheet (or delivering evidence of any outstanding loans
or advances being converted in this Offering).

 

4.           Acceptance or Rejection of Subscription; Return of Unapplied Funds.
The Company has the right to reject this subscription, in whole or in part, for
any reason and at any time prior to a Closing (defined below). In the event of
the rejection of this subscription, my subscription payment will be promptly
returned to me without interest or deduction and this Subscription Agreement
shall have no force or effect. The Shares subscribed for herein will not be
deemed issued to or owned by the Investor until one copy of this Subscription
Agreement has been executed by the Investor and countersigned by the Company and
the Closing (defined below) with respect to the Investor’s subscription has
occurred.

 

5.           Closing and Delivery of Securities. The offering is being made on a
“no minimum, no maximum, best efforts” basis. The closing (“Closing”) on an
Investor’s investment may occur at any time, as determined by the Company,
together with, or separate from, investments by other Investors. The Company may
accept this Subscription Agreement and have a Closing for all or any portion of
the Shares subscribed for by executing a copy hereof as provided and notifying
Investor of such acceptance.

 

6.           Offering to Accredited Investors. The Offering is limited to
“accredited investors” as defined in Section 2(15) of the Securities Act of
1933, as amended (“Securities Act”), and Rule 501(a) promulgated thereunder, and
is being made without registration under the Securities Act in reliance upon the
exemptions contained in Section 4(a)(2) of the Securities Act and applicable
state securities laws; it being understood that for purposes of the qualifying
under the $1,000,000 net worth test:

 

·The Investor’s primary residence shall not be included as an asset;

·Indebtedness that is secured by the Investor’s primary residence, up to the
estimated fair market value of the primary residence as of the date of this
Agreement, shall not be included as a liability (except that if the amount of
such indebtedness outstanding as of such date exceeds the amount outstanding 60
days before such date, other than as a result of the acquisition of the primary
residence, the amount of such excess shall be included as a liability); and

·Indebtedness that is secured by the Investor’s primary residence in excess of
the estimated fair market value of the primary residence shall be included as a
liability.

 



1

 

 

7.           Investor Representations and Warranties.

 

7.1.           No Right to Terminate. Investor is aware that Investor is not
entitled to cancel, terminate or revoke this subscription, and any agreements
made in connection herewith will survive an individual Investor’s death or
disability. In order to induce the Company to issue and sell Shares to Investor,
Investor represents and warrants that the information relating to Investor
stated herein is true and complete as of the date hereof and will be true and
complete as of the date or dates on which Investor’s purchase of Shares becomes
effective. If, prior to the final consummation of the offer and sale of the
Shares, there should be any change in such information or any of such
information becomes incorrect or incomplete, Investor agrees to notify the
Company and supply the Company promptly with corrective information.

 

7.2.           Information About the Company and the Shares.

 

(a)           The Company has made available to Investor a copy of the Company’s
Final Prospectus, dated May 1, 2015, the Company’s Current Report on Form 8-K
dated May 27, 2015 and the Company’s Current Report on Form 8-K dated June 17,
2015 (together the “Disclosure Documents”). Investor has read the Disclosure
Documents, including the “Risk Factors” set forth in the Final Prospectus,
together with this Subscription Agreement, and fully understands the information
set forth therein and herein.

 

(b)           Investor has been given access to full and complete information
regarding the Company as Investor has requested and has utilized such access to
Investor’s satisfaction for the purpose of verifying the information included
herein and therein, and Investor has either met with or been given reasonable
opportunity to meet with the individuals who will become the officers of the
Company for the purpose of asking reasonable questions of such officers
concerning the terms and conditions of the Offering and the business of the
Company and all such questions have been answered to Investor’s full
satisfaction. Investor has also been given an opportunity to obtain any
additional relevant information to the extent reasonably available to the
Company. After reading of such information and materials, Investor understands
that there is no assurance as to the future performance of the Shares.

 

(c)           Investor has received no representation or warranty from the
Company or any of its officers, directors, equity holders, employees or agents
in respect of Investor’s investment in the Shares. Investor is not participating
in the Offering as a result of or subsequent to: (i) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television, radio or the Internet or (ii) any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising.

 

7.3.           Speculative Investment. Investor is aware that the Shares are a
speculative investment that involve a high degree of risk and Investor may
suffer the total loss of its investment. Investor has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of an investment in the Shares and have obtained, in Investor’s
judgment, sufficient information to evaluate the merits and risks of an
investment in the Shares. Investor has not utilized any person as its purchaser
representative (as defined in Regulation D) in connection with evaluating such
merits and risks and has relied solely upon its own investigation in making a
decision to invest in the Shares. Investor has been urged to seek independent
advice from its professional advisors relating to the suitability of an
investment in the Shares in view of its overall financial needs and with respect
to the legal and tax implications of such investment. Investor believes that the
investment in the Shares is suitable for it based upon its investment objectives
and financial needs, and Investor has adequate means for providing for its
current financial needs and contingencies and has no need for liquidity with
respect to its investment in the Shares. The investment in the Shares does not
constitute a significant portion of Investor’s investment portfolio.

 



2

 

 

7.4.           Restrictions on Transfer. Investor understands that (i) the
Shares have not been registered under the Securities Act or the securities laws
of certain states in reliance on specific exemptions from registration and (ii)
the Shares cannot be resold, pledged, assigned or otherwise disposed of unless
they are subsequently registered under the Securities Act and under applicable
securities laws of certain states, or an exemption from such registration is
available. Each certificate representing the Shares will bear a restrictive
legend relating to such restrictions. In addition, Investor understands that (x)
no securities administrator of any state or the federal government has
recommended or endorsed the Offering or made any finding or determination
relating to the fairness of an investment in the Shares and (y) the Company is
relying on Investor’s representations and agreements for the purpose of
determining whether this transaction meets the requirements of the exemptions
afforded by the Securities Act and certain state securities laws. Investor
understands that the Company is under no obligation to register the Shares or to
assist Investor in complying with any exemption from such registration under the
Securities Act or any state securities laws

 

7.5.           Investment Representation. Investor is purchasing the Shares for
its own account for investment and not with a view to, or for sale in connection
with, any subsequent distribution of the securities, nor with any present
intention of selling or otherwise disposing of all or any part of the Shares in
violation of the Federal securities laws.

 

7.6.           Entity Authority. If Investor is a corporation, partnership,
company, trust, employee benefit plan, individual retirement account, Keogh plan
or other tax-exempt entity, it is authorized and qualified to become an investor
in the Shares and the person signing this Subscription Agreement on behalf of
such entity has been duly authorized by such entity to do so.

 

7.7.           No Offer Until Determination of Suitability. Investor
acknowledges that any delivery to Investor of the documents relating to the
Offering prior to the determination by the Company of Investor’s suitability
will not constitute an offer of the Shares until such determination of
suitability is made.

 

7.8.           For Florida Residents. The Shares have not been registered under
the Securities Act of 1933, as amended (“1933 Act”), or the Florida Securities
and Investor Protection Act (“Florida Securities Act”), by reason of specific
exemptions thereunder relating to the limited availability of the offering. The
Shares cannot be sold, transferred or otherwise disposed of to any person or
entity unless subsequently registered under the 1933 Act or the Florida
Securities Act, if such registration is required. Pursuant to Section
517.061(11) of the Florida Securities Act, when sales are made to five (5) or
more persons in Florida, any sale made pursuant to Subsection 517.061(11) of the
Florida Securities Act will be voidable by such Florida purchaser either within
three (3) days after the first tender of consideration is made by the purchaser
to the issuer, an agent of the issuer, or an escrow agent, or within three (3)
days after the availability of the privilege is communicated to such purchaser,
whichever occurs later. In addition, as required by Section 517.061(11)(a)(3) of
the Florida Securities Act and by Rule 69W-500.005(5)(a) thereunder, if Investor
is a Florida resident Investor may have, at the offices of the Company, at any
reasonable hour, after reasonable notice, access to the materials set forth in
such Rule that the Company can obtain without unreasonable effort or expense.

 

8.           Indemnification. Investor hereby agrees to indemnify and hold
harmless the Company, its officers, directors, shareholders, employees, agents
and attorneys against any and all losses, claims, demands, liabilities, and
expenses (including reasonable legal or other expenses incurred by each such
person in connection with defending or investigating any such claims or
liabilities, whether or not resulting in any liability to such person or whether
incurred by the indemnified party in any action or proceeding between the
indemnitor and indemnified party or between the indemnified party and any third
party) to which any such indemnified party may become subject, insofar as such
losses, claims, demands, liabilities and expenses (a) arise out of or are based
upon any untrue statement or alleged untrue statement of a material fact made by
Investor and contained herein or (b) arise out of or are based upon any breach
by Investor of any representation, warranty or agreement made by Investor
contained herein

 



3

 

 

9.           Severability; Remedies. In the event any part or parts of this
Subscription Agreement are found to be void, the remaining provisions of this
Subscription Agreement are nevertheless binding with the same effect as though
the void part or parts were deleted.

 

10.           Governing Law. This Agreement shall be governed by and construed
in accordance with the law of the State of Delaware regardless of the law that
might otherwise govern under applicable principles of conflicts of law thereof.

 

11.           Counterparts. This Subscription Agreement may be executed in one
or more counterparts, each of which will be deemed an original but all of which
together will constitute one and the same instrument. The execution of this
Subscription Agreement may be by actual or facsimile signature.

 

12.           Benefit. Except as otherwise set forth herein, this Subscription
Agreement is binding upon and inures to the benefit of the parties hereto and
their respective heirs, executors, personal representatives, successors and
assigns.

 

13.           Notices. All notices, offers, acceptance and any other acts under
this Subscription Agreement (except payment) must be in writing, and is
sufficiently given if delivered to the addressees in person, by overnight
courier service, facsimile, electronic transmission (including via email) or, if
mailed, postage prepaid, by certified mail (return receipt requested), and will
be effective three days after being placed in the mail if mailed, or upon
receipt or refusal of receipt, if delivered personally or by courier or
confirmed telecopy or other electronic transmission (including via email), in
each case addressed to a party. All communications to Investor should be sent to
Investor’s address on the signature page hereto. All communications to the
Company should be sent to:

 

 

LONG ISLAND ICED TEA CORP.

116 Charlotte Avenue

Hicksville, NY 11801

Attention: Philip Thomas

Telephone: (917) 686-1298

 

14.           Oral Evidence. This Subscription Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior oral and written agreements between the parties hereto with
respect to the subject matter hereof. This Subscription Agreement may not be
changed, waived, discharged, or terminated orally, but rather, only by a
statement in writing signed by the party or parties against which enforcement or
the change, waiver, discharge or termination is sought.

 

15.           Paragraph Headings. Paragraph headings herein have been inserted
for reference only and will not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part, any of the terms or
provisions of this Subscription Agreement.

 

16.           Survival of Representations, Warranties and Agreements. The
representations, warranties and agreements contained herein will survive the
delivery of, and the payment for, the Shares.

 

 

 

 



4

